Title: Elizabeth Smith Shaw to Mary Smith Cranch, 24 August 1784
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith



My Dear Sister
Haverhill August 24. 1784

I thank you, and my Betsy Smith for your kind Care of my dear little sick Girl. She has had 2 in her life, of such sudden and voilent ill turns before this, that frighted you so much. If she was to be sick longer than 12 hours, I should indeed be exceedingly anxious. I need not say I wish you to be so kind as to give her something for her Worms, your goodness has already done it. I hope she will be well, and not give you any further trouble. She must be good, and love you dearly for tending her. I know she cannot help it, for little Childern are not naturally ungrateful, but are always inclined to love those who are kind, and pleasant to them. I find she is Cousin Lucy’s favorite, for she is always telling me of her prattle, more than I should dare to repeat, lest others should charge me with being a fond doating mamma.
How good it was in Brother Cranch to write to Mr. Shaw, and inform him of the agreeable intelligence of our worthy Brother Adam’s intended return to America in the year 1785. Amen—and Amen. But I fear the Commissions he has received from Congress since the date of his Letter, will necessarily detain him much longer than any of them wish. But what are the sensations of Brothers and Sisters, when compard with the extatic feelings of a fond Lover, kept 18 months in fears, and doubts, and hopes and dreams of fancied Happiness. To be told—to be assured “Amelia shall be thine. We shall return.” It was too much. No wonder feeble nature faultered in the struggle. No wonder that the Tabril and the Harp, and every Instrument of musick were wished for, to vibrate in Unison with the soft thrilling of his Joy: expanded Heart. How would it have smoothed Amelia’s passage, could she have known of her Fathers determination before she embarked. I  pass her time abroad, much more agreably than any of her Friends expected she could have done.
I do not know but Cousin Lucy will think, that there is a fatality in her coming to Haverhill, and that somebody must be sick. Miss Nancy has not been down stairs, only as Mr. Shaw carried her down in his arms, and put her into a Chaise to ride and then carried her up again, since Cousin Betsy was here. I am much obliged to Cousin Lucy for her kindness, for it would be impossible for me to do alone. You need not have put her in mind of assisting me. It is the nature of your dear Children, to wish to do good. So much like—their—I need not say who—Conscience will tell you—as mine does me, that I am your affectionate & greatly obliged Sister

E. Shaw


PS. I am sorry Cousin Betsy had such a disagreeable ride to Lincoln. My love tender Love to the three Betsys.

